PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No.  10,796,691
Issued: October 6, 2020
Application No. 15/171,725
Filed: June 2, 2016
For: USER INTERFACE FOR CONTENT AND MEDIA MANAGEMENT AND DISTRIBUTION SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


CORRECTED DECISION


This is a decision on the petition under 37 CFR 1.78, filed February 16, 2021, to accept an
unintentionally delayed deletion of a previously filed claim for benefit under 35 U.S.C. § 120, as set forth in the application data sheet (ADS) previously filed October 27, 2020.  The previous petition decision mailed December 9, 2021 is hereby vacated.

The petition is DISMISSED as unnecessary.

The filing of a petition under 37 CFR 1.78 is inappropriate to change the relationship of a timely
submitted benefit claim. In this regard, petitioner’s attention is directed to MPEP § 211.03, which
states:

A petition under 37 CFR 1.78 would not be required for correcting a timely submitted benefit claim for the following situations:

(A) Changing the relationship of the applications (e.g., changing from "continuation" or "divisional" to "continuation-in-part" or from "continuation-in-part" to "continuation" or "divisional");

(B) Changing the filing date of a prior-filed nonprovisional or provisional application; and

(C) Changing a benefit claim of a prior-filed provisional application under 35 U.S.C. 120 (e.g., "This application is a continuation of prior-filed provisional application No.---") to a benefit claim of the same provisional application under 35 U.S.C. 119(e) (e.g., "This application claims the benefit of prior-filed provisional application No. ---") during the pendency of the later-filed application. Note, however: If the later-filed application has issued as a patent, the correction cannot be made by a certificate of correction and would not be effective in a reissue application because the term of a patent is measured from the prior application’s filing date and removing the benefit claim under 35 U.S.C. 120, 121, 365(c), or 386(c) would have the effect of lengthening the term of the patent.

Accordingly, the petition under 37 CFR 1.78 is dismissed as unnecessary. The relationship has been updated to “continuation-in-part” in USPTO records.

However, MPEP 1481.03 states:

Where a benefit claim based upon 35 U.S.C. 120, 121, 365(c), or 386(c) is timely submitted, a petition under 37 CFR 1.78(e) is not required for correcting the benefit claim by changing the relationship of the applications (e.g., changing from “continuation” or “divisional” to “continuation-in-part” or from “continuation-in-part” to “continuation” or “divisional”) whether filed during the pendency of the later-filed application or after patent grant. See MPEP § 211.03. However, a change in the relationship may require comparing the disclosures of the applications which would require further examination and thus such a change would not be appropriate via a certificate of correction after patent grant. In addition, there is significance to the designation of the relationship as “continuation,” “divisional,” or “continuation-in-part.”

As such, this matter will not be referred to the Certificate of Corrections Branch, as previously indicated, since a certificate of correction cannot be granted.  A reissue would be required.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3206. 



/LIANA S WALSH/Lead Paralegal Specialist, OPET